Vanclief, C.
— This is an action for damages for diverting water from a ditch alleged to be the property of the plaintiff, and for a perpetual injunction restraining such diversion in the future. Judgment passed for the defendant, and the plaintiff brings this appeal from the judgment, upon the judgment roll, without any bill of exceptions, and contends that the court failed to find upon material issues of fact, and that the findings of fact do not support the judgment.
There are thirteen findings of fact, occupying six pages of the transcript, and five findings, called conclusions of law, which include some matters of fact.
That the findings support the judgment is too obvious to require special consideration; and that there is either a direct finding or a finding by necessary infer*63ence from facts found on every material issue, seems quite as clear.
As there is no bill of exceptions, the record affords no ground for the point made on the statute of frauds. It does not appear which party introduced the verbal contract, which, it is claimed, should have been in writing, nor that either party objected to it.
I think there is no merit in the appeal, and that the judgment should be affirmed.
Foote, C., and Fitzgerald, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is affirmed.